


Exhibit 10.26

 

December 21, 2007

 

Mr. James Sullivan

 

Dear Jim:

 

I am pleased to offer you a position with MoSys Inc. (“MoSys” or the “Company”)
as Chief Financial Officer, an exempt position in which you will report directly
to me. Your semimonthly compensation will be $8,125.00 dollars, which is equal
to $195,000.00 annually.

 

In addition, you will be granted an option to purchase 190,000 shares of the
Company’s common stock, subject to approval by the Compensation Committee of the
Board and your execution of the Company’s standard Stock Option Agreement. The
terms of such option shall be in accordance with the terms of the Company’s
stock option plan.  Accordingly, the options will vest 25% at the end of one
year of employment and 2.0833% per month thereafter.  The per share exercise
price of the option shall be the fair market value of the Company’s common stock
on the date of grant as determined by the Compensation Committee.

 

Upon the commencement of your employment, the Company will enter into a
Change-in-Control agreement with you, a copy of which is attached for your
reference.

 

You will also be eligible to participate in the Company’s employee benefit plans
including our standard major medical, dental, life, short and long term
disability, vision, flexible benefit plan, paid holidays, personal time off
(PTO) and the Company’s 401(k) plan.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted in Santa Clara
County, California.  However, we agree that this arbitration provision shall not
apply to any disputes or claims relating to or arising out of the misuse or
misappropriation of the Company’s trade secrets or proprietary information.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Human Resources on or before
close of business December 28, 2007.  This letter, along with the agreement
relating to proprietary rights between you and the Company, set forth the terms
of your employment with the Company and supersede any prior representations or
agreements, whether written or oral.  This letter may not be modified or amended

 

--------------------------------------------------------------------------------


 

except by a written agreement, signed by the Company and by you.

 

Jim, we believe that you can make a great contribution to MoSys and we all look
forward to working with you.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

/s/Monte Crawford

 

 

 

 

 

 

 

Monte Crawford, Esq.

 

 

 

On Behalf of Len Perham

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO

 

 

 

This    28th     day of December, 2007

 

 

 

 

 

 

 

 

 

 

 

/s/ James Sullivan

 

 

 

 


JAMES SULLIVAN


 


 


 


 


 


 


 


 


 


 


 


 

Start date: January 18, 2008

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
